Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Claim Objections
Claim 14 is objected to because of the following informalities:  (a) it would appear claim 14 should depend from claim 13 and not claim 10, as it is now set forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C.102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (USPGPUB 2006/0151987)(hereinafter “Marks”) in view of Kniss et al. (USPGPUB 2012/0193500)(hereinafter “Kniss”).
As per claim 1, Marks, as shown mainly in FIGs. 1-3, 10-11, teaches a parking enforcement system 1/60 configured to impair the view of a driver through a windshield 28 of a vehicle 26 
Marks, however, does not disclose the release assembly having a servo motor configured to actuate release of the suction assemblies from the windshield.  Kniss, in the same field of endeavor, discloses wherein the release assembly has a servo motor (servo motor 200; figures 10-12; paragraph [0045]) configured to actuate release of the suction assemblies (flexible cup 52; figures 10-12) from the windshield (part is released due to rotation of the servo motor, and so is capable of releasing from a windshield; paragraph [0047]).  In order to improve the release of the suction cups (of Marks), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the release assembly of Marks to include Kniss’s servo motor release assembly because as Kniss discloses, the servo allows the cup to be moved to a negative position to release the part (Kniss; paragraph [0047]).
As per claim 2, Marks in view of Kniss is further considered to show wherein the release assembly 51 is configured to release the partial vacuum between the suction assemblies and the windshield 28 (as taught by Marks see also (para [0005], [0035]-[0036], [0054], [0056]).

As per claim 12, Marks in view of Kniss is further considered to show in FIG. 8A, 8B wherein the covering assemblies 11-1, 11-3 include tamper resistant plate, e.g., security lids 18b, configured to prevent engagement of the suction assemblies 2b by a mechanism or device extending through an outer shell of the covering assemblies (see also para [0045]-[0048]), and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the parking enforcement assembly 1/60 as described with respect to claim 1, supra (FIGs. 1, 10-11), with security lids above the suction cup devices, in order to provide more security and deter tampering with the device, as suggested by Marks in the above noted paragraphs ([0045]-[0048]).


Claims 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Kniss as applied to claim 1 above, and further in view of Jarman (USPGPUB 2009/0289814).  For a description of Marks in view of Kniss, see the rejection supra.  
As per claim 7, Marks and Kniss, in combination, disclose the parking enforcement system of Claim 1, however, Marks does not disclose wherein the release assembly includes a release valve lock assembly.  Jarman, in the same field of endeavor, discloses wherein the release assembly includes a release valve lock assembly (suction cup 60 include air valve 64 with a pull tab 66 which seals (locks) the valve: figure 4; paragraph [0039]).  In order to disengage the suction cup in case of electrical failure, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the release assembly of Marks to include Jarman’s release valve lock assembly because as Jarman discloses, pulling on the pull tab 66 opens the air valve 64 and releases the suction cup (Jarman; paragraph [0039]).
As per claim 8, Marks, Kniss, and Jarman, in combination, disclose the parking enforcement system of Claim 7, however, Marks does not disclose wherein the release valve lock assembly is configured for manual operation.  Jarman discloses wherein the release valve lock assembly is configured for manual operation (suction cup 60 include air valve 64 with a pull tab 66 which seals (locks) the valve and can be pulled (manually) to open the valve: figure 4 paragraph [0039]). In order to disengage the suction cup in case of electrical failure, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the release assembly of Marks to include Jarman's release valve lock assembly because as Jarman discloses, pulling on the pull tab (66) opens the air valve (64) and releases the suction cup (Jarman; paragraph [0039]).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for Marks and Kniss’s system to include a tamper alarm, as taught by Jarman. The motivation is to prevent tampering with the system. This provides the predictable result of dissuading unauthorized parties from trying to remove the parking enforcement device, as taught by Jarman (para [0051]).

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Kniss as applied to claim 1 above, and further in view of Marchasin (USP 7,950,570).  For a description of Marks in view of Kniss, see the rejection supra.  
As per claim 6, Marks in view of Kniss do not teach wherein the release assembly is in electrical communication with a control module.  Marchasin, in the same field of vehicle immobilization devices, teaches a module 218 (FIG. 8) in the lock 18 of the parking enforcement system 12 (FIG. 5) and communicates with RFID reader 216, and the reader 216 can communicate with the module 218 to therefore provide a release/unlock code and lock/unlock the device 12 from the vehicle.  In this combination, the release would be releasing the suction of the screen device of Marks.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Marks in view of Kniss with a control module in electrical communication with the release assembly, for the .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of Marchasin.  As per claim 13, Marks, as shown mainly in FIGs. 1-3, 10-11, teaches a parking enforcement system 1/60 configured to impair the view of a driver through a windshield 28 of a vehicle 26 (para [0002], [0005]), comprising: a plurality of covering assemblies 46a, 46b, 63 (FIG. 10B, 11A; see Abstract; para [0055], [0062]-[0063]), each of the covering assemblies having one or more suction assemblies 40a, 40b, 61a, 61b (see Abstract; FIG. 10A, 11A; para [0054],[0064])  configured for placement against a windshield 28 of a vehicle 26; a pump assembly, e.g., including at least elements 42a, 42b, 43 (FIG. 10A, 11A) configured for pneumatic communication with the one or more suction assemblies (para [0054], [0056], [0062], [0064]), the pump assembly configured to develop a partial vacuum between the suction assemblies and the windshield (see para [0035], [0036], [0042]; and a release assembly 51 (see Abstract; FIG. 10A) configured for pneumatic communication with the one or more suction assemblies (para [0005], [0035]-[0036], [0054], [0056]).
Marks, however, is silent as to a control module in communication with the release assembly; wherein a match of a release code stored in the control module and a user input release code is configured to actuate release of the suction between the suction assemblies and the windshield.
Marchasin, in the same field of vehicle immobilization devices, teaches a module 218 (FIG. 8) in the lock 18 of the parking enforcement system 12 (FIG. 5) and communicates with RFID reader 216, and the reader 216 can communicate with the module 218 to therefore provide a release/unlock code and lock/unlock the device 12 from the vehicle (see also col. 13, lines 47-63).  In this combination, the release would be releasing the suction of the screen device of .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of as Marchasin, applied to claim 13 above, and further in view of Kniss (USP 7,950,570).  For a description of Marks in view of Marchasin, see the rejection supra.  
Marks in view of Marchasin, however, does not disclose the release assembly having a servo motor configured to actuate release of the suction assemblies from the windshield.  
Kniss, in the same field of endeavor, discloses wherein the release assembly has a servo motor (servo motor 200; figures 10-12; paragraph [0045]) configured to actuate release of the suction assemblies (flexible cup 52; figures 10-12) from the windshield (part is released due to rotation of the servo motor, and so is capable of releasing from a windshield; paragraph [0047]).  In order to improve the release of the suction cups (of Marks), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the release assembly of Marks to include Kniss’s servo motor release assembly because as Kniss discloses, the servo allows the cup to be moved to a negative position to release the part (Kniss; paragraph [0047]).




Allowable Subject Matter
Claims 4-5, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
April 15, 2021